DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent App. No. DE10 2019 116 316.1, filed on 06/14/2019.

Information Disclosure Statement
Applicant’s information disclosure statement submitted on 06/10/2020 has been considered and is included in the file.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
In line 1 of the abstract, “It is described a containment casing” should read “A containment casing is described”.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In [0029], line 7 of the specification filed on 06/10/2020, “which single layer” should read “wherein the single layer”
In [0029], page 7, line 3, “which layer comprises” should read "wherein the layer comprises”
In [0029], page 7, line 6, “which layer comprises” should read "wherein the layer comprises”
In [0029], page 7, line 9, “which layer comprises” should read "wherein the layer comprises”
In [0029], page 7, line 12, “which layer comprises” should read "wherein the layer comprises”
In [0029], page 7, line 15, “which layer comprises” should read "wherein the layer comprises”
In [0029], page 7, line 18, “which layer comprises” should read "wherein the layer comprises”
In [0029], page 7, line 21, “which layer comprises” should read "wherein the layer comprises”
Appropriate correction is required.


Claim Objections
Claims 1-3, and 8-12 are objected to because of the following informalities:
Claim 1, lines 2-3, “at least one of the structure types” should be changed to “at least one of the following structure types:”
Claim 1, line 5, “formed from SMA.” should be changed to “formed from a shape memory alloy (SMA).”
Claim 2, line 2, “said containment casing having” should be changed to “said containment casing has”.
Claim 2, line 2, “at least one of said structures.” should be changed to “at least one of said structure types.”
Claim 3, lines 1-2 change: “wherein the at least one layer comprises [[comprising]] a top layer and a bottom layer and the at least one of said structure types is arranged between the top layer and the bottom layer.
Claim 8, lines 1-2, “spaced apart to each other” should read “spaced apart from each other”
Claim 9, line 2, change “enclose an acute angle with each other.” to “form an acute angle with each other.”
Claim 10, line 1, change “comprising” to “comprises”
Claim 11, line 1, insert a space between “claim” and “1”.
Claim 11, lines 3-4, “extend around the gas turbine engine/gas turbine engine portion.” should be changed to “extend around the gas turbine engine or the portion thereof.”
Claim 12, line 1, “an impactor containment casing according to claim 1” should read “the containment casing according to claim 1” for consistent terminology throughout the claim set.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
“the at least one cavity” recited in line 2 of claim 5 
“the acute angle” recited in line 2 of claim 9
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).   

In the present instance, claim 1 recites the broad recitation “a containment casing” and the claim also recites “in particular a containment casing of a gas turbine engine of an aircraft engine” which is the narrower statement of the range/limitation.  Claim 1 is indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 5 recites the limitation "the beams" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what “beams” are being claimed and referred to in the claim since “the beams” are also not recited in claim 1.  

Claim 7 recites the limitation “at least approximately hollow cylindrical” in lines 1-2.  The terms "at least approximately hollow cylindrical" are relative terms which renders the claim indefinite.  The terms "at least approximately hollow cylindrical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 

Claim 7 recites the limitation "the beams" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what “beams” are being claimed and referred to in the claim since “the beams” are also not recited in claim 1.  

Claim 7 recites the limitation "the layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what “layer” is being claimed and referred to in the claim since “the layer” is also not recited in claim 1.  

Claim 8 recites the limitation "the beams" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what “beams” are being claimed and referred to in the claim since “the beams” are also not recited in claim 1.

Claim 9 recites the limitation "the beams" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what “beams” are being claimed and referred to in the claim since “the beams” are also not recited in claim 1.  

Claim 10 recites the limitation "the containment housing” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what “containment housing” is being claimed and referred to in the claim since “the containment housing” is also not recited in claim 1.  It is also unclear whether “the containment housing” is an additional structure with respect to the containment casing as recited in claim 1 or if “the containment housing” is the same as the containment casing recited in claim 1.  Due to the ambiguity and lack of clarity of the limitation in the claim, this limitation renders the claim indefinite.  

Claim 10 further recites of “at least one further layer” in line 2.  The limitation “at least one further layer” is indefinite because there is not “a layer” or a “first layer” recited in claim 1 in order for there to be a “further layer” as recited in claim 10.  Therein, it is unclear how there can be a “further layer” recited in claim 10, without any other layer recited in claim 1 or in claim 10.  Although there is a “layer” recited in other claims, such as, as in claims 2, 3 or 7, it is also not clear if claim 10 was intended to be dependent from claim 2 or 3 or 7, and if so, from which claim.  For examination purposes, the “further layer” in claim 10 will be interpreted as “a layer”.

Claims 2-4, 6, and 11-12 are also rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMillan (US 2012/0251305 A1).
Regarding claim 1, McMillan discloses a containment casing (22, [0040], Fig. 1), in particular a containment casing of a gas turbine engine of an aircraft engine (containment casing 22, as shown in Fig. 1, [0001], [0002]), which at least regionally (i.e., in a region of the containment casing 22) has a structure selected from at least one of the structure types beam structure, cylinder structure, strips cage structure, foam structure, honeycomb structure, corrugated structure or net structure, each of which is formed from SMA (fiber-reinforcing structure (28) is located throughout containment casing 22 as shown in Fig. 2 and is formed from shape memory alloy SMA wires, which are structural beam elements, and therein the structure 28 is a beam structure that absorbs and resists the kinetic energy from the impactor, [0043], lines 5-10; [0046]).

Regarding claim 3, McMillan discloses wherein the layer comprising a top layer and a bottom layer between which the at least one structure is arranged (intermediate layer, which comprises the beam structure (reinforcing fibers, 28), is arranged between a top layer (radially outermost layer, 32, as shown in Fig. 2) and a bottom layer (radially innermost layer 30), as shown in Fig. 2).
Regarding claim 4, McMillan discloses wherein beams (shape memory alloy wires, [0043]) of the beam structure (28) have a conical, a cylindrical or an elliptical cross-section (cross-section of a wire is a circle, which is cylindrical.  Further a circle is an ellipse and is therein the wire also has an elliptical cross section).
Regarding claim 5, McMillan discloses wherein the beams consist of solid material (beams 28 are made from shape memory alloy wires, which is a solid material, [0043]).
Regarding claim 6, the claim recites wherein the structure is made by 3D-printing.  Claim 6 is a product-by-process claim and the apparatus or structure claimed is identical to that described in the reference presented by the examiner and thus anticipated by the reference because patentability of a product does not depend on its method of production. See MPEP 2113.
Regarding claim 7, McMillan discloses wherein the containment casing (22) is at least approximately hollow cylindrical (as shown in Fig. 1, containment casing 22 is hollow cylindrical as the casing 22 circumferentially surrounds and encloses fan 12 and 
Regarding claim 8, McMillan discloses wherein the outer sides of the beams (28) are spaced apart to each other (in certain areas, such as at the locations shown in Fig. 2’ below, outer side “a1” of beam 28 is spaced apart from outer side “a2” of another beam (28)) or touch each other at least in certain areas (in certain areas, such as at location “x” shown in Fig. 2’  below, the beams cross each other and therein intersect and touch each other, [0013], lines 7-8; [0014]).

    PNG
    media_image1.png
    406
    725
    media_image1.png
    Greyscale

Fig. 2’

Regarding claim 10, McMillan discloses wherein the containment housing (20, which comprises containment casing 22) comprising at least one further layer made of at least one composite material (due to the indefiniteness of the claim, the “further layer” will be interpreted as “a layer”, as explained in the 112 section above.  Therefore, “a layer” (which is mapped to the intermediate layer ([0049]) that comprises the beam structure (28)) further comprises matrix material (24), is an organic matrix epoxy resin composite material, [0042], [0043], [0044]).  
Regarding claim 11, McMillan discloses wherein the containment casing (22) is comprised within a containment system (20, [0040) for a gas turbine engine (10, [0002]) or a portion of a gas turbine engine, and is shaped so as to extend around the gas turbine engine/gas turbine engine portion (as shown in Fig. 1, containment system 20 is shaped so as to extend around a portion of the gas turbine engine 10).
Regarding claim 12, McMillan discloses a gas turbine engine (10) comprising an impactor containment casing (containment casing (22), which absorbs energy from impactors as disclosed in [0002]) according to claim 1 (McMillan discloses all of the limitations of the containment casing of claim 1 as stated above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Garcia et al. (US 2016/0341070 A1) discloses of a containment layer for a gas turbine engine
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        04/22/2020